— Proceeding pursuant to CPLR article 78 to, inter alia, review a determination of the respondent State Commissioner of Social Services, dated September 8, 1980, and made after a statutory fair hearing, which affirmed the denial of petitioner’s application for medical assistance. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The doctrine of res judicata is inapplicable in the instant proceeding (cf. Matter of Doherty v Cuomo, 76 AD2d 14), and the State commissioner’s determination is supported by substantial evidence. Mollen, P. J., Weinstein, Gulotta and Thompson, JJ., concur.